TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-02-00650-CR


Harvie Basey, Appellant

v.


The State of Texas, Appellee





FROM THE DISTRICT COURT OF TRAVIS COUNTY, 147TH JUDICIAL DISTRICT

NO. 9024157, HONORABLE WILFORD FLOWERS, JUDGE PRESIDING



O R D E R
PER CURIAM
On April 14, 2003, counsel filed his third motion for extension of time to file
appellant's brief, asking for a four-day extension to April 18.  To date, no brief has been filed on
appellant's behalf and no further extension of time for filing has been sought.  The third motion for
extension of time is dismissed.
Appellant's counsel, Mr. James Adkins, is ordered to file a brief in appellant's behalf
no later than May 30, 2003.  No further extension of time will be granted.
It is ordered May 19, 2003.

Before Justices Kidd, Yeakel and Patterson
Do Not Publish